Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 1 of 42




          EXHIBIT 1
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 2 of 42
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 3 of 42
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 4 of 42
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 5 of 42
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 6 of 42
Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 7 of 42
              Case 16-30078-hcd      Doc 1574-1     Filed 08/29/19     Page 8 of 42




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

IN RE:                                          )
5 STAR INVESTMENT GROUP, LLC,                   )
5 STAR PORTLAND HOLDINGS, LLC,                  )     Case No.: 16-30078-hcd
5 STAR INVESTMENT GROUP V, LLC,                 )
5 STAR COMMERCIAL, LLC,                         )
5 STAR INVESTMENT GROUP VII, LLC,               )     SUBSTANTIVELY CONSOLIDATED
5 STAR HOLDINGS, LLC,                           )     CHAPTER 11s
5 STAR INVESTMENT GROUP III, LLC,               )
5 STAR INDIANA HOLDINGS, LLC,                   )
5 STAR INVESTMENT GROUP II, LLC,                )
5 STAR INVESTMENT GROUP IV, LLC                 )
and 5 STAR CAPITAL FUND, LLC,                   )
                                                )
                              Debtors.          )


            TRUSTEE’S MOTION TO APPROVE SETTLEMENT AGREEMENT
                           AND FOR OTHER RELIEF

       Douglas R. Adelsperger, not individually but in his capacity as Chapter 11 Trustee for the

above captioned Debtors, (“Trustee”) by counsel, respectfully requests, pursuant to 11 U.S.C. §§

105(a), 363 and 502 and Fed. R. Bankr. P. 2002, L.B.R. B-2002-2, Fed. R. Bankr. P. 9019, and

L.B.R. B-9019-1, that this Court enter an Order authorizing the Trustee to enter into a Settlement

Agreement with Matthew D. Gingerich (“Gingerich”) together with the Trustee (the “Parties”)

and states:

I.     PROCEDURAL BACKGROUND

       1.      On January 25, 2016 (the “Petition Date”), 5 Star Investment Group, LLC, 5 Star

Portland Holdings, LLC, 5 Star Investment Group V, LLC, 5 Star Commercial, LLC, 5 Star

Investment Group VII, LLC, 5 Star Holdings, LLC, 5 Star Investment Group III, LLC, 5 Star



                                                1



EXHIBIT 1 TO AMENDMENT
              Case 16-30078-hcd       Doc 1574-1       Filed 08/29/19   Page 9 of 42




Indiana Holdings, LLC, 5 Star Investment Group II, LLC, 5 Star Investment Group IV, LLC and

5 Star Capital Fund, LLC (collectively, “5 Star” or the “Debtors”) filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United State Code (the “Bankruptcy Code”), in the

United States Bankruptcy Court for the Northern District of Indiana, South Bend Division,

initiating eleven separate bankruptcy cases (the “Bankruptcy Cases”).

       2.       The Debtors are all Indiana limited liability companies owned as of the Petition

Date by one individual, Earl Miller, and by reason of common ownership are affiliates as defined

by 11 U.S.C. § 101 (2).

       3.      Soon after the Petition Date, on February 9, 2016, the United States Trustee (the

“UST”) filed her “Emergency Motion for an Order Directing the Appointment of a Trustee or, in

the Alternative, Conversion to Chapter 7, and Request for an Expedited Hearing on the Motion”

(the “UST Motion”).

       4.        Following the February 16, 2016 hearing on the UST Motion, the Bankruptcy

Court entered an “Agreed Order for the Appointment of a Chapter 11, Trustee.”

       5.       Thereafter, on February 29, 2016, Trustee Douglas R. Adelsperger was appointed

as the Chapter 11 Trustee in each of the Bankruptcy Cases. On March 23, 2016, the Court

entered its    “Order Granting Motion for Joint Administration,” consolidating the Debtors’

bankruptcy cases for purposes of administration only. On April 21, 2016, United States Trustee

Nancy J. Gargula filed her notice appointing an unsecured creditors’ committee in this matter.

       6.        This Court has jurisdiction over the Bankruptcy Cases pursuant to 28 U.S.C. §§

157 and 1334 and venue is proper pursuant to 28 U.S.C. § 1408.             This Court also has

constitutional jurisdiction over the relief sough in this motion.


                                                  2



EXHIBIT 1 TO AMENDMENT
             Case 16-30078-hcd       Doc 1574-1      Filed 08/29/19     Page 10 of 42




       7.      If the Trustee were to bring an adversary complaint against Gingerich, the matter

would be a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (H).

       8.      Pursuant to 28 U.S.C. § 651(b), “[e]ach United States district court shall authorize,

by local rule adopted under section 2071(a), the use of alternative dispute resolution processes in

all civil actions, including adversary proceedings in bankruptcy, in accordance with this

chapter.”    11 U.S.C. § 105(a) permits bankruptcy judges to “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code.

Local Bankruptcy Rule B-9019-2 further states that “[t]he court may, upon its own initiative, or

upon the motion of a party, set an appropriate adversary proceeding or contested matter for a

non-binding method of alternative dispute resolution.”

       9.      That on March 30, 2017, the Trustee filed a Motion for an Order Authorizing Pre-

Litigation Mediation Concerning Claims Asserted by the Trustee against Matthew D. Gingerich.

Said Motion, being approved by Order of this Court, entered on April 10, 2017, approving the

Motion of the Trustee for Mediation and appointing the Honorable Robert E. Grant as Mediator.

       10.      Thereafter, on May 10, 2017, the Mediation resulted in the entry of a Settlement

Memorandum wherein the parties agreed to settle the disputes between the Trustee and

Gingerich, a copy of said Settlement Memo is attached hereto as Exhibit A.

II.    FACTUAL BACKGROUND

       11.       Before July 29, 2014, Earl Miller (“Miller”) and Gingerich were each 50%

owners of the Debtors. On July 29, 2014, Miller and Gingerich entered into a “Unit Purchase

Agreement” (the “UPA”) in which Miller agreed to purchase Gingerich’s interest in 5 Star for

$2,500,000. The Trustee alleges that between July 2014 and June 2015, Miller paid his personal


                                                 3



EXHIBIT 1 TO AMENDMENT
             Case 16-30078-hcd       Doc 1574-1      Filed 08/29/19     Page 11 of 42




debt owed to Gingerich under the UPA by transferring $1,369,289.64 from two of the Debtors, 5

Star Investment Group, LLC (“5 Star Investment Group”) and 5 Star Commercial, LLC (“5 Star

Commercial”). He further alleges that in two instances, Miller transferred a total of $723,473.97

of 5 Star Investment Group’s and 5 Star Commercial’s assets to himself before transferring those

funds to Gingerich.      He alleges also that Miller transferred the remaining $645,815.67 to

Gingerich directly from 5 Star Commercial’s accounts.

       12.        The Trustee sent a demand letter to Gingerich directing him to return

$1,369,289.64 to the 5 Star bankruptcy estates. The Trustee asserted that the transfers of funds

from the Debtors to Gingerich were fraudulent transfers that could be avoided pursuant to 11

U.S.C. § 548 and/or pursuant to 11 U.S.C. § 550(a). The Trustee also asserted that he could raise

other claims against Gingerich related to his prior ownership of the Debtors.

       13.         Gingerich, by counsel, responded to the Trustee’s demand and asserted that

the transfers he received, referenced by the Trustee, were not voidable. He denied liability for all

claims asserted by the Trustee.

       14.         Thereafter, the Trustee and Gingerich engaged in informal settlement

negotiations. Because those negotiations were not successful the Trustee’s counsel prepared a

draft adversary complaint and sent a copy to Gingerich and his counsel. Before the Trustee filed

his adversary complaint, he and Gingerich agreed to engage in pre-litigation mediation. On

March 30, 2017, the Trustee filed a motion for an order authorizing pre-suit mediation (docket

662). On April 10, 2017, the Bankruptcy Court granted the motion and appointed the Honorable

Robert E. Grant, United States Bankruptcy Judge for the Northern District of Indiana, as the

mediator (docket 679).


                                                 4



EXHIBIT 1 TO AMENDMENT
             Case 16-30078-hcd      Doc 1574-1      Filed 08/29/19     Page 12 of 42




       15.        On May 10, 2017, the parties conducted mediation and reached the settlement

that is outlined in the “Settlement Memo” that is attached to this Agreement as Exhibit A and

incorporated herein by reference. To avoid the expenses and delays of litigation, the Trustee, on

behalf of the Debtors, and Gingerich agree to the terms that follow.

III.   PROPOSED SETTLEMENT OF TRUSTEES CLAIMS

       16.        The Settlement Agreement is attached hereto as Exhibit B and incorporated

herein by reference in its entirety. Capitalized terms herein shall have the meaning set forth in

the Settlement Agreement.      In summary, the principal terms of the Settlement Agreement

include:

A.     Settlement Amount. Gingerich shall pay the Trustee, upon the approval of this Motion,
       the sum of $150,000.00. In addition, for each dollar received of the $250,000.00 loaned
       to Grand Products, he will pay $.50 to the Trustee. No distributions will be made to the
       members of Grand Products on account of their member interest. Gingerich will further
       assign any and all claims, if any that he has against certain insider, pre-Petition
       professionals of the Debtors, claims that he has against certain other third parties
       including promissory notes owed to Capstone Business Solutions. Gingerich will further
       supply his personal income tax returns for the years 2010 through 2016, when filed, to
       the Trustee, and a verified financial statement reflecting his financial condition as of May
       10, 2017.

B.     Mutual Releases. The Trustee and Gingerich will agree to release each other and their
       respective present or former directors, officers, employees, agents, attorneys, affiliates,
       predecessors, successors, assigns from any and all claims, debts, liabilities, demands,
       obligations, promises, pay agreements, costs, expenses, including, but not limited to,
       attorneys fees, damages, injuries, actions and causes of actions of whatever kind or
       nature, whether legal or equitable, known or unknown, suspected or unsuspected,
       contingent or fixed, based upon, arising out of, appertaining to, or in connection with any
       matter, event, or circumstances occurring or arising on or prior to the Settlement
       Effective Date. This release will also include any and all personal guarantees of
       Gingerich of the 5 Star debts.

C.     Approval Order. The Approval Order will enjoin all creditors and parties-in-interest of 5
       Star, all contingent creditors of 5 Star, all persons who have filed claims against 5 Star,
       and all persons who have sued or been sued by 5 Star or the Trustee from commencing or


                                                5



EXHIBIT 1 TO AMENDMENT
             Case 16-30078-hcd         Doc 1574-1       Filed 08/29/19        Page 13 of 42




       continuing any action or proceeding against Gingerich based in whole or in part on
       claims or causes of actions that are property of the 5 Star Chapter 11 estate that are based
       upon any of the following allegations:

               (1)       Gingerich received fraudulent transfers or voidable preferences from 5
                         Star entities;

               (2)       Gingerich is the alter ego of the 5 Star entities;

               (3)       Gingerich breached his fiduciary duties, if any, towards 5 Star;

               (4)       Gingerich is liable for any of the debts or obligations of 5 Star, under any
                         legal theory including but not limited to piercing the corporate veil;

               (5)       Any of the allegations asserted by the Trustee against Gingerich;

               (6)       Gingerich guaranteed any of debts of the 5 Star entities; or

               (7)       Gingerich received any funds through a Ponzi or other type of fraudulent
                         scheme through any of the 5 Star entities.

D.     Conditions of Effectiveness. This Settlement Agreement is contingent upon the entry of
       the Final Approval Order attached to the Agreement and the Final Approval Order
       becoming final and no longer subject to any appeals or certiorari proceedings. In the
       even the Court refuses to approve the Settlement Agreement, the Settlement Agreement
       will be terminated and all Parties will be placed in the positions that they were in prior to
       the execution of the Settlement Agreement.

IV.    RELIEF REQUESTED

       17.       The Trustee requests that the Court enter an Order in the form attached to the

Settlement Agreement as Exhibit C authorizing the Trustee to compromise and settle the

Adversary Proceeding on the terms set forth in the Settlement Agreement and to take all actions

necessary to consummate the transactions set forth in those agreements.

       18.           Bankruptcy Rule 9019(a) authorizes this Court, after a hearing on appropriate

notice, to approve a compromise or a settlement so long as “the settlement is in the best interests

of the estate.” In re Doctors’ Hosp. Of Hyde Park, Inc., 474 F.3d 421, 426 97th Cir. 2007); In re


                                                    6



EXHIBIT 1 TO AMENDMENT
             Case 16-30078-hcd       Doc 1574-1      Filed 08/29/19      Page 14 of 42




Andreuccetti, 975 F.2d 413, 421 (7th Cir. 1992); In re Energy Co-op, Inc., 886 F.2d 921, 926-27

(7th Cir. 1989). To determine whether a settlement is in the best interests of the estate, the Court

should consider the risks of the litigation, the cost of the litigation and any delay associated with

continuing the litigation. Id. Approval of a settlement is committed to the sound discretion of

the Court. Id. Though a court should never simply “rubber stamp” a trustee’s decision to settle a

claim, a court should refuse to authorize a settlement only if it “falls below the lowest point in

the range of reasonableness.” Energy Co-op, 886 F.2d at 930; Accord Doctors’ Hospital, 474

F.3d at 426 (quoting Energy Co-op).

       19.       First, the proposed settlement satisfies the standards for approval of a settlement

for a number of reasons. The proposed settlement is a fair compromise of any claim that the

Trustee has against the estate and is maximizing the return to the estate. The assignment of all

claims of Gingerich to the estate maximizes the value of any of said claims since the Trustee

may maintain said claims for the benefit of the estate.

       20.     Second, the proposed settlement avoids delay associated with continued litigation.

Further, Gingerich will avoid filing a personal Chapter 7 bankruptcy that would diminish assets

that would be available to pay 5 Star’s creditors. If Gingerich were to file for bankruptcy relief,

a Trustee appointed in his case would administer his assets to pay administrative claims and to

distribute, pro rata, funds to Gingerich’s other creditors. The Court’s approval of this settlement

will allow 5 Star’s Trustee to maximize the recovery for 5 Star’s creditors.

       21.       Third, the proposed injunction found in the Settlement Approval Order is

consistent with the language of the injunction that the 7th Circuit approved in Energy Co-op, 886

F.2d at 930 and by the United States Bankruptcy Court for Northern District of Indiana


                                                 7



EXHIBIT 1 TO AMENDMENT
              Case 16-30078-hcd       Doc 1574-1       Filed 08/29/19     Page 15 of 42




Hammond Division at Lafayette in Consolidated Industries Corporation, Debtor, Case No.: 98-

40533 (entry 2383 docketed March 11, 2009). The Trustee submits that entry of this injunction

is the best interest of the estate because as a result, Gingerich has represented that he is willing to

pay a higher settlement amount than would if he could not be so protected, and would instead file

his own personal bankruptcy.

        22.      The Trustee, after exercising due diligence asserts that accepting this settlement

is prudent and a proper exercise of his business judgment, has negotiated the Settlement

Agreement at arm’s length and he believes that the Settlement Agreement is fair and in the best

interests of the estate for the reasons set forth in this Motion.

        WHEREFORE the Trustee requests that this Court enter an Order, pursuant to §§ 105(a)

and 502, Federal Rules of Bankruptcy Procedures 2002 and 9019, substantially in the form

annexed hereto (i) authorizing the Trustee to settle and compromise; (ii) approving Settlement

Agreement; (iii) authorizing the Trustee to take actions and execute and deliver all documents

necessary to consummate the transactions described in the Settlement Agreement; and (iv)

allowing such other relief as is just and to which the Trustee may be entitled under the

circumstances.

Dated: July 27, 2017                                    Respectfully submitted,

                                                        DOUGLAS R. ADELSPERGER,
                                                        not individually but as Chapter 11 Trustee
                                                        for the 5 Star entities

                                                        /s/ Douglas R. Adelsperger
                                                        Douglas R. Adelsperger (14174-21)

                                                        111 West Wayne Street
                                                        Fort Wayne, Indiana 46802


                                                   8



EXHIBIT 1 TO AMENDMENT
          Case 16-30078-hcd       Doc 1574-1     Filed 08/29/19   Page 16 of 42




                                                 Telephone: (260) 407-7077
                                                 Facsimile: (260) 407-7137
                                                 E-mail: dra@adelspergerkleven.com


                                                 KOS & ASSOCIATES

                                                 /s/ Edmund P Kos
                                                 Edmund P. Kos (11234-49)

                                                 /s/ David M. Mustard
                                                 David M. Mustard (30056-02)

                                                 Attorneys for Douglas R. Adelsperger,
                                                  Chapter 11 Trustee

                                                 203 West Wayne Street, Suite 402
                                                 Fort Wayne, Indiana 46802
                                                 Telephone: (260) 424-2790
                                                 Facsimile: (260) 424-1872
                                                 E-mail: ekos@ekoslaw.com


                              CERTIFICATE OF SERVICE

       I certify that on July 27, 2017, true and complete copies of the “Trustee’s Motion to
Approve Settlement and for Other Relief” were served on the following parties by first class
United States mail, postage prepaid, or by notice of electronic filing by authorized e-mail:

                     By ECF noticing to:

                     United States Trustee, USTPRegion10.SO.ECF@usdoj.gov
                     Douglas R. Adelsperger, dra@adelspergerkleven.com
                     Angela D. Dodd dodda@sec.gov
                     Bridget A. Franklin, bfranklin@brouse.com
                     Daniel Freeland, dlf9601@aol.com
                     Deborah J. Caruso dcaruso@rubin-levin.net
                     Ellen L. Triebold, Ellen.L.Triebold@usdoj.gov
                     Frederick L. Carpenter, fcarpenter@dfreeland.com
                     George E. Horn, george.horn@btlaw.com
                     Harley K. Means, hkm@kgrlaw.com
                     J. Samuel Tenenbaum, s-tenenbaum@law.northwestern.edu
                     James E. Rossow, jim@rubin-levin.net


                                             9



EXHIBIT 1 TO AMENDMENT
       Case 16-30078-hcd    Doc 1574-1     Filed 08/29/19   Page 17 of 42




               James C. White, jwhite@ptwfirm.com
               James G. Lauck, kmw@kgrlaw.com
               Jeffrey L. Lund, jlund@yaub.com
               John C. Hoard, marie@rubin-levin.net
               Katherine C. O'Malley, komalley@cozen.com
               Kimberly A. Mouratides, kim2@kmmglawfirm.com
               Mark J. Adey, madey@btlaw.com
               Mark P. Telloyan, MarkTelloyan@juno.com
               Mark E. Wagner, mark_wagner@embarqmail.com
               Meredith R. Theisen, mtheisen@rubin-levin.net
               Nancy J. Gargula, USTPRegion10.SO.ECF@usdoj.gov
               Rebecca Hoyt Fischer, rebecca@ladfislaw.com
               R. William Jonas, rwj@hajlaw.com
               Susan E. Trent, strent@rlwlawfirm.com
               Susan Jaffe Roberts, susan.j.roberts@usdoj.gov
               Theora Ohaneson, theora2009@yahoo.com
               Thomas E. Panowicz, teplawecf@gmail.com
               Thomas G. Wallrich, twallrich@cozen.com
               Wesley N. Steury, wsteury@burtblee.com
               Yvette Gaff Kleven, ygk@adelspergerkleven.com


               By regular mail to:

               Grant Swartzentruber, Chairman
               201 East Main Street, Suite 206
               Washington, Indiana 47501


                                           /s/ Edmund P Kos
                                           Edmund P. Kos




                                      10



EXHIBIT 1 TO AMENDMENT
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 18 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT A
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 19 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT A
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 20 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 21 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 22 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 23 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 24 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 25 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 26 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 27 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 28 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 29 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
       Case 16-30078-hcd   Doc 1574-1   Filed 08/29/19   Page 30 of 42




EXHIBIT 1 TO AMENDMENT                                               EXHIBIT B
            Case 16-30078-hcd       Doc 1574-1       Filed 08/29/19   Page 31 of 42




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

IN RE:                                           )
5 STAR INVESTMENT GROUP, LLC,                    )
5 STAR PORTLAND HOLDINGS, LLC,                   )     Case No.: 16-30078-hcd
5 STAR INVESTMENT GROUP V, LLC,                  )
5 STAR COMMERCIAL, LLC,                          )
5 STAR INVESTMENT GROUP VII, LLC,                )     SUBSTANTIVELY CONSOLIDATED
5 STAR HOLDINGS, LLC,                            )     CHAPTER 11s
5 STAR INVESTMENT GROUP III, LLC,                )
5 STAR INDIANA HOLDINGS, LLC,                    )
5 STAR INVESTMENT GROUP II, LLC,                 )
5 STAR INVESTMENT GROUP IV, LLC                  )
and 5 STAR CAPITAL FUND, LLC,                    )
                                                 )
                              Debtors.           )

      ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SETTLEMENT
                 AGREEMENT AND FOR OTHER RELIEF

       This matter is before the Court on the Trustee’s Motion to Approve Settlement

Agreement and for Other Relief (“Motion”), due and proper Notice of Motion having been given

in accordance with Fed. R. Bankr. P. 2002, L.B.R. B-2002-2, Fed. R. Bankr. P. 9019, and L.B.R.

B-9019-1; the Court having considered the Motion and the arguments of counsel in support

thereof; and the Court having jurisdiction over this core proceeding and being duly advised in the

premises

       THE COURT NOW FINDS THAT:

       1.    On January 25, 2016 (the “Petition Date”), 5 Star Investment Group, LLC, 5 Star

Portland Holdings, LLC, 5 Star Investment Group V, LLC, 5 Star Commercial, LLC, 5 Star

Investment Group VII, LLC, 5 Star Holdings, LLC, 5 Star Investment Group III, LLC, 5 Star

Indiana Holdings, LLC, 5 Star Investment Group II, LLC, 5 Star Investment Group IV, LLC and


                                                1



EXHIBIT 1 TO AMENDMENT                                                                EXHIBIT C
            Case 16-30078-hcd        Doc 1574-1       Filed 08/29/19    Page 32 of 42




5 Star Capital Fund, LLC (collectively, “5 Star” or the “Debtors”) filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United State Code (the “Bankruptcy Code”), in the

United States Bankruptcy Court for the Northern District of Indiana, South Bend Division,

initiating eleven separate bankruptcy cases (the “Bankruptcy Cases”).

       2.       The Debtors are all Indiana limited liability companies owned as of the Petition

Date by one individual, Earl Miller, and by reason of common ownership are affiliates as defined

by 11 U.S.C. § 101 (2).

       3.      Soon after the Petition Date, on February 9, 2016, the United States Trustee (the

“UST”) filed her “Emergency Motion for an Order Directing the Appointment of a Trustee or, in

the Alternative, Conversion to Chapter 7, and Request for an Expedited Hearing on the Motion”

(the “UST Motion”).

       4.       Following the February 16, 2016 hearing on the UST Motion, the Bankruptcy

Court entered an “Agreed Order for the Appointment of a Chapter 11, Trustee.”

       5.      Thereafter, on February 29, 2016, Trustee Douglas R. Adelsperger was appointed

as the Chapter 11 Trustee in each of the Bankruptcy Cases. On March 23, 2016, the Court

entered its “Order Granting Motion for Joint Administration,” consolidating the Debtors’

bankruptcy cases for purposes of administration only. On April 21, 2016, United States Trustee

Nancy J. Gargula filed her notice appointing an unsecured creditors’ committee in this matter.

       6.       This Court has jurisdiction over the Bankruptcy Cases pursuant to 28 U.S.C. §§

157 and 1334 and venue is proper pursuant to 28 U.S.C. § 1408.              This Court also has

constitutional jurisdiction over the relief sough in this motion.




                                                  2



EXHIBIT 1 TO AMENDMENT                                                               EXHIBIT C
             Case 16-30078-hcd       Doc 1574-1      Filed 08/29/19     Page 33 of 42




       7.      If the Trustee were to bring an adversary complaint against Gingerich, the matter

would be a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (H).

       8.      Pursuant to 28 U.S.C. § 651(b), “[e]ach United States district court shall authorize,

by local rule adopted under section 2071(a), the use of alternative dispute resolution processes in

all civil actions, including adversary proceedings in bankruptcy, in accordance with this

chapter.”    11 U.S.C. § 105(a) permits bankruptcy judges to “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code.

Local Bankruptcy Rule B-9019-2 further states that “[t]he court may, upon its own initiative, or

upon the motion of a party, set an appropriate adversary proceeding or contested matter for a

non-binding method of alternative dispute resolution.”

       9.      That on March 30, 2017, the Trustee filed a Motion for an Order Authorizing Pre-

Litigation Mediation Concerning Claims Asserted by the Trustee Against Matthew D. Gingerich.

Said Motion, being approved by Order of this Court, entered on April 10, 2017, approving the

Motion of the Trustee for Mediation and appointing the Honorable Robert E. Grant as Mediator.

       10.     Thereafter, on May 10, 2017, the Mediation resulted in the entry of a Settlement

Memorandum wherein the parties agreed to settle the disputes between the Trustee and

Gingerich, a copy of said Settlement Memo is attached hereto as Exhibit A.

       11.     The Trustee has moved for approval of the Settlement Agreement. Gingerich’s

counsel have reviewed and approved this order as part of the Settlement Agreement. The

Trustee has served notice of the Motion in accordance with Rule 2002 of the Federal Rules of

Bankruptcy Procedure and such notice is adequate under the circumstances.




                                                 3



EXHIBIT 1 TO AMENDMENT                                                                  EXHIBIT C
             Case 16-30078-hcd        Doc 1574-1      Filed 08/29/19        Page 34 of 42




       12.      Approval of the Settlement Agreement is in the best interests of the estate and

satisfies the standards for approval set forth in In re Doctors’ Hosp. Of Hyde Park, Inc., 474 F.3d

421, 426 (7th Cir. 2007); In re Andreuccetti, 975 F.2d 413, 421 (7th Cir. 1992); In re Energy Co-

op, inc., 886 F.2d 921, 926-27 (7th Cir. 1989).

       IT IS THEREFORE ORDERED THAT:

       A.     The Motion is hereby granted in its entirety and all objections to the Motion are

hereby overruled to the extent such objections are not withdrawn.

       B.     The Settlement Agreement attached as Exhibit B to the Motion is hereby approved.

The Trustee is hereby authorized to compromise and settle the Adversary Proceeding and his

claims against Gingerich on the terms set forth in the Settlement Agreement. The Parties to the

Settlement Agreement are hereby authorized and directed to take all actions and to execute all

documents necessary to consummate the Settlement Agreement.

       C.      All creditors and parties-in-interest of 5 Star, all contingent creditors of 5 Star, all

persons who have filed claims against 5 Star, and all persons who have sued or been sued by 5

Star or the Trustee are enjoined from commencing or continuing any action or proceeding

against Gingerich based in whole or in part on claims or causes of actions that are property of the

5 Star Chapter 11 estate that are based upon any of the following allegations:

               (1)     Gingerich received fraudulent transfers or voidable preferences from 5
                       Star entities;

               (2)     Gingerich is the alter ego of the 5 Star entities;

               (3)     Gingerich breached his fiduciary duties, if any, towards 5 Star;

               (4)     Gingerich is liable for any of the debts or obligations of 5 Star, under any
                       legal theory including but not limited to piercing the corporate veil;


                                                  4



EXHIBIT 1 TO AMENDMENT                                                                    EXHIBIT C
             Case 16-30078-hcd         Doc 1574-1      Filed 08/29/19     Page 35 of 42




                (5)      Any of the allegations asserted by the Trustee against Gingerich;

                (6)      Gingerich guaranteed any of the debts of the 5 Star entities; or

                (7)      Gingerich received any funds through a Ponzi or other type of fraudulent
                         scheme through any of the 5 Star entities.

        D.      This Order is a final order and the period in which an appeal must be filed shall

commence upon the entry thereof.

        F.      This Court shall retain jurisdiction to resolve any matters or disputes arising with

respect to this order.

                                                ENTER:



                                                _________________________________________
                                                United States Bankruptcy Court Judge

Dated: ____________2017




                                                   5



EXHIBIT 1 TO AMENDMENT                                                                      EXHIBIT C
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 1 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 2 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 3 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 4 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 5 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 6 of 7




EXHIBIT 2 TO AMENDMENT
         Case 16-30078-hcd   Doc 1073   Filed 11/16/17   Page 7 of 7




     November 16




EXHIBIT 2 TO AMENDMENT
